Citation Nr: 0830173	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or housebound status.  


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service-
connection for nonservice-connected pension and denied 
entitlement to special monthly pension.  

In a May 2006 statement, the veteran appeared to raise a 
claim seeking entitlement to a home special adaption grant.  
This matter is currently not before the Board and is referred 
to the RO for further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding, 
in a May 2005 statement, Dr. S. B. summarized the veteran's 
periods of hospitalization in 2005; however, no treatment or 
hospitalizations records have been associated with the claims 
file.  Furthermore, in a May 2006 statement, the veteran 
indicated that he was receiving ongoing treatment for gout to 
the left knee, diabetes mellitus, hypertension, coronary 
artery disease, left ventricle hypertrophy, diverticulitis, 
morbid obesity, and pain management.  As such records may 
have some bearing on the veteran's claim; they should be 
obtained if they are available.  

An April 1993 letter from the Social Security Administration 
(SSA) showed that the veteran was awarded SSA disability 
benefits.  The record is not clear as to whether more recent 
records associated with the SSA claim are available.  In 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that current SSA records should be requested 
because SSA is required to do periodic re-evaluations.  As 
such current SSA records should be associated with the claims 
file. 

In a March 2005 statement, the veteran indicated that he was 
morbidly obese at 400 pounds, and had diabetes, arthritis, 
gout, and other medical conditions that limited his daily 
activity.  He indicated that he rarely went outside except 
for doctors' appointments or hospitalizations and hired an 
aid to come in once a week to help with some of the 
activities he was unable to do around the house.  In a May 
2005 statement, Dr. S. B. indicated that the veteran was 
hospitalized at least once in 2005 for complaints polyuria, 
polydipsia, and blurry vision.  He was treated for diabetes.  
The admitting history and physical revealed a prior history 
of hypertension with left ventricular hypertrophy on 
echocardiogram and an ejection fraction of 55%.  The records 
noted that he took medication for his gout and he had 
difficulty ambulating due to his left knee.  Diverticulitis 
throughout the colon was found by a colonoscopy and he was 
referred to the bariatric surgery program due to his morbid 
obesity.  In his March 2006 notice of disagreement, he 
indicated that he needed an aid to also help him with his 
personal needs.  In light of the foregoing, the veteran 
should be scheduled for an examination to evaluate his claim 
for special monthly pension to include aid and attendance and 
housebound status.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for gout to 
the left knee, diabetes mellitus, 
hypertension, coronary artery disease, 
left ventricle hypertrophy, 
diverticulitis, morbid obesity, and pain 
management since 2005.  The RO/AMC should 
obtain complete records (those not already 
secured) of such treatment from all 
sources identified, including, but not 
limited to treatment records from Dr. S. 
B. and Kaiser Permanente.

2.  The RO/AMC should contact SSA and 
secure for the claims file copies of 
records and medical records pertinent to 
the veteran's claim for SSA benefits, 
including any re-evaluations since the 
grant of SSA benefits. 38 U.S.C.A. § 5106 
(West Supp. 2002).

3.  The RO/AMC should take the appropriate 
steps to arrange for a VA examination with 
an individual with the expertise to 
determine if the veteran has a need for 
regular aid and attendance or is 
housebound.

The examiner should review the veteran's 
medical records and determine the nature, 
extent, severity, and manifestations of 
the veteran's disabilities.  The examiner 
is requested to render an opinion as to 
whether the veteran's disabilities result 
in physical or mental impairment that 
render him so helpless as to require the 
regular aid and attendance of another 
person or render him permanently 
housebound.  The examiner is requested to 
consider each existing condition and its 
impact on the veteran's ability to perform 
acts of daily living, including keeping 
himself clean and presentable, feeding, 
dressing and undressing himself, frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances, 
attending to his needs of nature, and 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his daily 
environment.

4.  After the above has been completed, 
the RO/AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




